660 S.E.2d 900 (2008)
WILLIAMS
v.
LAW COMPANIES GROUP.
No. 52A08.
Supreme Court of North Carolina.
March 31, 2008.
Samuel A. Scudder, Raleigh, for Williams.
The following order has been entered on the motion filed on the 27th day of March 2008 by Defendants for Extension of Time to File Brief:
"Motion Allowed. Defendant (Law Companies Group, et al.) shall have up to and including the 6th day of May 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 31st day of March 2008."